Asiedu v Lieberman (2016 NY Slip Op 06115)





Asiedu v Lieberman


2016 NY Slip Op 06115


Decided on September 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 22, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Kahn, JJ.


310630/11 1659 1658

[*1]Nana Asiedu, et al., Plaintiffs-Appellants,
vMarilyn Lieberman, Defendant-Respondent.


The Greenberg Law Firm, LLP, Purchase (Rebecca Greenberg of counsel), for appellants.
Adams, Hanson, Rego & Kaplan, Yonkers (Howard J. Kaplan of counsel), for respondent.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered July 1, 2015, which granted defendant's amended cross motion for summary judgment dismissing the complaint of plaintiff Rosemary Asiedu for failure to satisfy the serious injury threshold under Insurance Law § 5102(d), unanimously reversed, on the law, without costs, and the amended cross motion denied. Appeal from order, same court and Justice, entered October 29, 2015, which, to the extent appealed from as limited by the briefs, denied plaintiffs' motion to renew defendant's amended cross motion, unanimously dismissed, without costs, as academic in view of the foregoing.
Defendant's mislabeled cross motion, in response to plaintiff Nana Asiedu's motion for summary judgment, was "an improper vehicle for seeking affirmative relief from [plaintiff Rosemary Asiedu,] a nonmoving party" (Mango v Long Is. Jewish-Hillside Med. Ctr., 123 AD2d 843, 844 [2d Dept 1986]; see also Kershaw v Hospital for Special Surgery, 114 AD3d 75, 88 [1st Dept 2013]).
In light of the foregoing, we need not reach plaintiffs' remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 22, 2016
CLERK